             1                                     UNITED STATES DISTRICT COURT g£p
             2                                  NORTHERN DISTRICT OF CALIFORNB^san Y s^nMr
                                                                          , CLERK, U.S. DISmCTcniiPT
             3                                                                            north district of CALIFORNIA
             4      IN THE MATTER OF                                      dase>@0 222lyQ8®
             5      Riordan J. Zavala, bar number 143870                    ORDER TO SHOW CAUSE RE
                                                                           SUSPENSION FROM MEMBERSHIP
             6                                                             IN GOOD STANDING OF THE BAR
                                                                            OF THE COURT
             7

             8    TO: Riordan J. Zavala, bar number 143870

             9             The State Bar of California has notified the United States District Court for the Northern District of

            10    Caiifomia that, effective June 8, 2019, you have become ineligible to practice law in the State of California

            11    following disciplinary action. Under this Court's Civil Local Rule 11-7, this status change may render you

      cd    12    ineligible for continued active membership in the bar ofthe Northern District of California.

(J
            13         Effective the date of this order, your membership in the bar ofthis Court is suspended on an interim
4-*   cd
.2 U        14    basis pursuant to Civil Local Rule 11-7(b)(1). On or before September 23,2019, you may file a response
  ^-1
w o

Q           15    to this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court's
CO * H
^ -K
^2 ^
C/3 Q       16    website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
"o 6
            17    suspended from membership without further notice.
II
=1          18         If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored

            19    to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil

            20    Local Rule 1 l-7(b)(3). The Clerk shall close this file on or after September 23,2019 absent further order of
      (\)
            2.1   this Court.

      N 22                 IT IS SO ORDERED.

            23    Dated: 8/12/19

      ^ 24
                                                                       JAMES'
            25
                                                                       United Si      ; District Judge
            26

            27

            28
                  A ttorney-disciplinejOSC
                  rev, 11-18
